An open account for-supplies furnished during the year 1877, to enable the' purchaser to make his crop, and necessary for that purpose, having been reduced to judgment by suit, and a lien thereby ci eated, the subsequent setting apart to the debtor of the com, fodder, cotton and cotton-seed, the produce of that year, as exempt personalty under the constitution and statutes of the state, did not protect the same from levy and sale under the judgment. According to the principle ruled in Tift vs. Newsom, 44 Ga., 600, necessary supplies for making the crop are to be regarded as ‘‘material furnished therefor”, or in the nature of purchase money, and therefore outranking the exemption right.